Citation Nr: 1224212	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral foot disorder. 

2.  Entitlement to service connection for a chronic bilateral knee disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2008, the appeal was remanded for further development.  In December 2009, the Board denied the claims, as well as the claim of service connection for a chronic genitourinary disorder.  The Veteran appealed the Board decision to the Veterans Claims Court.  In a November 2011 memorandum decision, while the Court held that the Veteran's claim of service connection for a chronic genitourinary disorder was deemed abandoned, it otherwise vacated and remanded the December 2009 Board decision.

A review of the record on appeal reveals that in August 2011 the Veteran raised claims of service connection for bilateral athletes' foot and prostate cancer, as well as a claim for an increased rating for a low back disability; however, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In view of the Court's holding, a remand is required to obtain medical opinions as to the diagnosis and/or origins of the Veteran's bilateral foot, bilateral knee, acquired psychiatric, and gastrointestinal disorders.  

In addition, the Veteran receives ongoing treatment from the Memphis VA Medical Center; however, his post-August 2011 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these medical records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's post-August 2011 treatment records from the Memphis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Schedule the Veteran for an examination to ascertain the diagnoses, as well as the origins, of any foot and/or knee disorders.  The claims file should be provided to the examiner in connection with the examination.  The examiner is asked to address the following questions:

a.  What are the diagnoses for any bilateral foot and/or bilateral knee disorders? 

b.  As to each bilateral foot and bilateral knee disorder identified, is it at least as likely as not (50 percent probability or more) that it was due to active duty or has continued since service?

c.  If arthritis of the feet or knees is shown, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

3.  Schedule the Veteran for an examination to ascertain the diagnosis, as well as the origins, of any acquired psychiatric disorders.  The claims file should be provided to the examiner in connection with the examination.  The examiner is asked to address the following questions:

a.  What are the diagnoses for any acquired psychiatric disorders? 

b.  As to each acquired psychiatric disorder identified, is it at least as likely as not (50 percent probability or more) that it was due to active duty or has continued since service?

c.  If a psychosis is shown, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

4.  Schedule the Veteran for an examination to ascertain the diagnosis, as well as the origins, of a gastrointestinal disorder, claimed as stomach ulcers.  The claims file should be provided to the examiner in connection with the examination.  The examiner is asked to address the following questions:

a.  What are the diagnoses for any gastrointestinal disorders? 

b.  As to each chronic gastrointestinal disorder identified, is it at least as likely as not (50 percent probability or more) that it was due to active duty or has continued since service?

5.  NOTE:  With respect to all examinations:

The examiners are advised that the term "at least as likely as not" does not mean within the realm of possibility; rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.   

Note that the claimant is competent to report on the observable symptoms (i.e., pain, limitation of motion, swelling, etc . . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.  The absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to service.

If the examiners cannot provide answers to the above questions, the examiners are advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

If the examiners cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claims for benefits since issuance of the last SSOC, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

